        Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 1 of 10



               IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF THE STATE OF OKLAHOMA

1.     SHERRY ELLIS,                      )
                                          )
2.     CARLA RAINES,                      )
                                          )
                                          )
                 Plaintiffs,              )
                                          )
v.                                        )               CIV-2016-16-019-HE
                                          )
1.     DANIEL HOLTZCLAW, individually, )
                                          )
2.     THE CITY OF OKLAHOMA CITY,         )
       OKLAHOMA, a municipal corporation, )
                                          )
                 Defendants.              )

        PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
       COME NOW THE PLAINTIFFS and hereby move for this Court to enter partial

summary judgment declaring that Defendant Holtzclaw violated the constitutional rights of

these Plaintiffs by sexually assaultive behavior.
                              STATEMENT OF THE CASE

       Daniel Holtzclaw has become widely known for having sexually assaulted many

Oklahoma City area women under the color of his authority as a police officer. These (2)
two Plaintiffs are two of those victims.
       While Plaintiffs candidly admit that Officer Holtzclaw denies their claims, just as he

denies the claims for which he was criminally convicted, he is collaterally estopped from

denying such liability.
       Mr. Holtzclaw was administratively accused of sexually assaulting a variety of women
including these two (2) Plaintiffs. Mr. Holtzclaw elected to participate in that proceeding and

was given the benefit of Oklahoma City’s pretermination administrative procedures. Under



                                             -1-
          Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 2 of 10



such procedures Mr. Holtzclaw was allowed to be represented by counsel, to hear and cross-
examine witnesses against him, to present his own witnesses and evidence and to appeal an

adverse decision. Mr. Holtzclaw was found guilty by clear and convincing evidence of each
allegation- including the ones involving these Plaintiffs- and he elected not to appeal.
         Since Mr. Holtzclaw gave up his appeal rights, the administrative findings became

final.
         Administrative actions which afford due process, such as the one Mr. Holtzclaw went
through, are preclusive as to the facts adjudicated. Thus, despite Mr. Holtzclaw’s belated

denials, he is bound by those administrative findings and must be found liable for the assault

of these Plaintiffs.

                       STATEMENT OF UNCONTESTED FACTS

         1.    Daniel Holtzclaw was employed by the Oklahoma City police department as

               a police officer. Ex 1, (Def Dep Ex 5) and Ex 2, (Def Dep Ex 6).
         2.    While acting as an officer, Mr. Holtzclaw used his authority to have Plaintiff

               Raines expose her breasts, Ex 3, P.H. Vol I, Tr, Raines, p. 74, lns 15-18; p. 78,

               ln 1 to p. 79, ln 18; p. 83, ln 21 to p. 85, ln 8.

         3.    While acting as an officer, Mr. Holtzclaw used his authority to twice stop

               Plaintiff Ellis. The first time, he touched her breasts and vaginal area and
               required that Ms. Ellis give him oral sex. The second time, Mr. Holtzclaw

               required intercourse from her. Ex 3, P.H. Vol I, Tr, Raines, p. 278, ln 23 to p.
               280, ln 8; p. 281, ln 1 to p. 282; p. 283, ln 20 to p. 286, ln 8; p. 290, ln 10 to p.
               291, ln 23.

         4.    The Oklahoma City police department investigated Officer Holtzclaw and,
               following that investigation, brought administrative charges against Mr.


                                                -2-
 Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 3 of 10



      Holtzclaw for sexually assaulting a number of persons including Ms. Ellis and
      Ms. Raines while Mr. Holtzclaw was on duty as a police officer. See Ex 1,

      (Def Dep Ex 5, (Allegation 6, Raines, p. 2, Allegations 15 through 17, Ellis,
      p. 3); Ex 4, Tr. Holtzclaw, p. 210, ln 20 to p. 211, ln 14; p. 251, ln 5 to 14.
5.    Pursuant to the administrative proceedings, Mr. Holtzclaw was given a

      pretermination hearing notification. Ex 1, (Def Dep Ex 5).
6.    The pretermination proceeding was conducted before the Oklahoma City
      Department Review Board under Police Department Procedure 160.10. In

      accordance with those procedures:

      A.     The Board may accept any testimonial or documentary evidence;

      B.     The evidence from the hearing would not be admissible in a criminal
             proceeding;

      C.     Mr. Holtzclaw was allowed to be present, ask questions and respond to

             any evidence;
      D.     Mr. Holtzclaw could present witnesses, documents or any other

             relevant evidence;

      E.     The Board was required to make findings of fact; and,
      H.     Mr. Holtzclaw had a right of appeal.

Ex 1, (Def Dep Ex 5, p. 9).
7.    Mr. Holtzclaw received the pretermination hearing notification on Oct. 27,

      2014. Ex 1, (Ex 5, receipt of notification).
8.    The pretermination hearing was conducted on Dec. 11 and Dec. 23, 2014. Mr.
      Holtzclaw was personally present and was represented by an attorney. Ex 2,

      (Def Depo Ex 6); Ex 4, Tr. Holtzclaw, p. 215, lns 1-8.


                                     -3-
        Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 4 of 10



      9.     Mr. Holtzclaw acknowledged that this was a formal administrative hearing
             where he was represented by counsel, witnesses were called and Mr.

             Holtzclaw’s counsel was allowed to call witnesses and to cross-examine the
             witnesses. Ex 1, (Def Dep Ex 5, p. 9); Ex 4, Tr. Holtzclaw, p. 251, ln 5 to p.
             254, ln 6.

      10.    During the pretermination hearing, Sgt. Rocky Gregory testified about the
             allegations against Mr. Holtzclaw pertaining to Ms. Raines and Ms. Ellis
             among others. Ex 2, (Def Depo Ex 6); Ex 4, Tr. Holtzclaw, p. 215, lns 1-24.

      11.    At the conclusion of the hearing, all of the allegations against Mr. Holtzclaw

             were sustained by clear and convincing evidence. Ex 2, (Def Dep Ex 6, p. 2

             “Conclusion”); Ex 4, Tr. Holtzclaw, p. 254, lns 7-13.
      12.    Mr. Holtzclaw elected not to appeal the findings, even though he concedes that

             an appeal would have been to a neutral arbitrator. Ex 4, Tr. Holtzclaw, p. 254,

             ln 14 to p. 256, ln 12.
      13.    On January 8, 2015, the findings of the hearing board were affirmed by the

             Chief of Police. Ex 5, (Plf Depo Ex 10).

      14.    Mr. Holtzclaw elected to not testify before the hearing board. Ex 4, Tr.
             Holtzclaw, p. 184, lns 2-6.

                          ARGUMENT AND AUTHORITY

                  I. - THE SUMMARY JUDGMENT STANDARD
      Plaintiffs’ motion goes only to the issues of Mr. Hotzclaw’s individual liability.
      “Rule 56 provides for summary judgment on particular issues or claims”. O’Toole v.

Northrop Grumman Corp., 305 F.3d 1222, 1227 (10th Cir.2002). Partial summary judgment
“empowers the court to withdraw sham issues from the case and to specify those facts that


                                           -4-
        Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 5 of 10



really cannot be controverted.” Wright, Miller & Kane 10B Federal Practice and Procedure,
Civil 2d: § 2737, p. 318 (1998). Use of partial summary adjudication is helpful in narrowing

the issues and sorting out contentions that are legitimate from those that are not. City of
Wichita, Kan. v. U.S. Gypsum Co., 828 F.Supp. 851, 869 (D.Kan.1993), aff’d part, rev’sd
part 72 F.3d 1491.

          The moving party bears the initial burden of demonstrating an absence of
       a genuine issue of material fact and entitlement to judgment as a matter of law.
       Spaulding, 279 F.3d at 904 (citing Celotex Corp. v. Catrett, 477 U.S. 317,
       322-23 (1986)). In attempting to meet that standard, a movant that does not
       bear the ultimate burden of persuasion at trial need not negate the other party's
       claim; rather, the movant need simply point out to the court a lack of evidence
       for the other party on an essential element of that party’s claim. Adams v. Am.
       Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir. 2000) (citing Adler,
       144 F.3d at 671).
            Once the movant has met this initial burden, the burden shifts to the
       nonmoving party to ‘set forth specific facts showing that there is a genuine
       issue for trial.’ Spaulding, 279 F.3d at 904 (citing Matsushita Elec. Indus. Co.
       v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)); see also Anderson, 477
       U.S. at 256; Celotex, 477 U.S. at 324. The nonmoving party may not simply
       rest upon its pleadings to satisfy its burden. Anderson, 477 U.S. at 256; Eck
       v. Parke, Davis & Co., 256 F.3d 1013, 1017 (10th Cir. 2001). Rather, the
       nonmoving party must ‘set forth specific facts that would be admissible in
       evidence in the event of trial from which a rational trier of fact could find for
       the nonmovant.’ Mitchell v. City of Moore, 218 F.3d 1190, 1197-98 (10th Cir.
       2000) (quoting Adler, 144 F.3d at 671). To accomplish this, the facts ‘must be
       identified by reference to an affidavit, a deposition transcript, or a specific
       exhibit incorporated therein.’ Adams, 233 F.3d at 1246.
Theno v. Tonganoxie Unified Sch. Dist. No. 464, 2005 U.S. Dist. LEXIS 12537, * 28-29

(D. Kan., 2005).

       Here, issue preclusion prevents Mr. Holtzclaw from forcing these Plaintiffs to go
through a trial on issues which Mr. Holtzclaw has already litigated and lost.
                          II. - LIABILITY OF HOLTZCLAW

       Mr. Holtzclaw had a full and fair administrative opportunity to contest the claims that
he sexually assaulted Plaintiffs Raines and Ellis. The standard of proof used in the



                                             -5-
        Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 6 of 10



administrative proceeding was clear and convincing evidence which is higher than the
preponderance of the evidence requirement for civil liability.

       The administrative proceeding was an employee grievance procedures provided for
by state law, 11 O.S. § 51-101, et seq, which applies to both police and fire employees.
       The conduct of such an administrative hearing is entitled to collateral estoppel as to

the issues presented and decided in such a forum, i.e., whether Mr. Holtzclaw had engaged
in sexual assault against the Plaintiffs. It is established by Tenth Circuit precedent that a
police employee grievance procedure which provides for procedural due process is entitled

to issue preclusive effect. Salguero v. City of Clovis, 366 F.3d 1168, 1173 (10th Cir. 2004):

       [T]he principles of collateral estoppel, or issue preclusion, to decisions of state
       administrative bodies serves to promote federalism, conserve judicial
       resources, and encourage parties to minimize the expense and burden of
       repetitive litigation. See Univ. of Tenn. v. Elliott, 478 U.S. 788, 798 (1986).
       Thus when a state agency (1) acts in ‘a judicial capacity’; (2) resolves
       ‘disputed issues of fact properly before it’; and (3) the parties have had ‘an
       adequate opportunity to litigate’ the issue, we will grant the state agency's
       decision preclusive effect to the extent that it would have received preclusive
       effect in state court. Id. at 799 (quotation omitted).
(Applying issue preclusion to a police employment grievance hearing).

       Here, the State of Oklahoma applies the same doctrine of issue preclusion to decisions

made by Oklahoma municipal authorities proceeding under the very statutes which governed
Mr. Holtzclaw’s hearings:

         The statutory language expresses a clear legislative intent that any disputes
       arising from the interpretation or application of the binding collective
       bargaining agreement shall have an immediate and speedy resolution by
       required arbitration. The Oklahoma City Employees Grievance Procedure was
       specifically incorporated into the collective bargaining agreement reached
       between the City and the firefighters. The collective bargaining agreement
       limited the employee to the rights and remedies specified therein. The
       grievance provisions of the collective bargaining agreement controlled the
       procedure to be followed in the settlement of grievances. Voss had a full
       hearing before the Union Grievance Committee and the Oklahoma City
       Employees Grievance Review Board. His grievance was denied by two entirely


                                              -6-
         Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 7 of 10



       separate grievance boards and by the City Manager. The firefighter was
       accorded every grievance remedy provided by the collective bargaining
       agreement and the City Personnel Grievance Review Board. . . .

Voss v. City of Okla. City, 1980 OK 148, ¶¶ 7-8, 618 P.2d 925, 928 (emphasis supplied,
applying issue preclusion).
       Mr. Holtzclaw availed himself of the procedures and protections of the City’s

administrative process. He had a full hearing and, through his attorney, examined witnesses
and made arguments. At the conclusion of the hearing, the allegations were found to be
supported by clear and convincing evidence and were sustained by the administrative board,

and that determination was approved by the City Manager. Mr. Holtzclaw allowed that

decision to become final by waiving the right to appeal the decision through arbitration under

the collective bargaining agreement.
       This procedurally sufficient hearing is entitled to be given preclusive effect in this

action which involves the same set of allegations as to these very Plaintiffs.

       It is, of course, clearly established that sexual assault by a government officer is a
constitutional violation. “The protections of substantive due process have for the most part

been accorded to matters relating to . . . the right to bodily integrity.” Albright v. Oliver, 510
U.S. 266, 272 (1994). Thus, a sexual assault by a government official is a constitutional
violation in virtually any setting. E.g., Abeyta by & Through Martinez v. Chama Valley
Indep. Sch. Dist. No. 19, 77 F.3d 1253, 1255 (10th Cir. 1996) (“Sexual assault or
molestation by a school teacher violates a student’s substantive due process rights.”), and
Barney v. Pulsipher, 143 F.3d 1299, 1310 (10th Cir. 1998) (“Clearly plaintiffs’ deprivations
resulting from the sexual assaults are sufficiently serious to constitute a violation under the

Eighth Amendment.”).




                                               -7-
         Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 8 of 10



       The right to be free from sexual assault by a police officer is clearly established.
Indeed, “People should understand without training that they shouldn’t sexually assault

people because it’s a criminal act.” Castillo v. Jones-Cooper, 660 F. App’x 614, 617-18
(10th Cir. 2016). “In light of the regular law enforcement duties of a police officer, we
cannot conclude that there was a patently obvious need for the city to specifically train
officers not to rape young women.” Barney v. Pulsipher, 143 F.3d 1299, 1308 (10th Cir.
1998) (Quoting Andrews v. Fowler, 98 F.3d 1069, 1077 (8th Cir. 1996)).
       WHEREFORE, the facts having been determined by the administrative hearing and

the law being clearly established, judgment should be entered against Defendant Holtzclaw

on the issue of his individual liability.
       RESPECTFULLY SUBMITTED THIS 30th DAY OF JANUARY 2020.
                                                  s/ Mark E. Hammons
                                                  Mark Hammons, OBA No. 3784
                                                  HAMMONS, HURST & ASSOCIATES
                                                  325 Dean A. McGee Avenue
                                                  Oklahoma City, Oklahoma 73102
                                                  Telephone: (405) 235-6100
                                                  Facsimile: (405) 235-6111
                                                  Email:amberashby@hammonslaw.com
                                                  Counsel for Plaintiffs Ellis and Raines




                                            -8-
        Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 9 of 10



                             CERTIFICATE OF SERVICE

        : I hereby certify that on this 30th day of January 2020, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants;

 James L. Hankins                               Rick Smith, OBA # 8397
 929 NW 164th St.                               Sherri R. Katz,
 Edmond, Ok 73013                               Mary K. Goff
 Telephone: 405-753-4150                        Thomas Tucker
 Fax: 405-445-4956                              Asst. Municipal Counselor
 jameshankins@ocdw.com                          200 North Walker Ste 400
 Counsel for Daniel Holtzclaw                   Oklahoma City, OK 73102
                                                Telephone:(405) 297-2451
                                                Facsimile:(405) 297-3851
                                                E-mail: rick.smith@okc.gov
                                                sherri.katz@okc.gov
                                                katie.goff@okc.gov
                                                thomasltucker@okc.gov
                                                Counsel for City

Benjamin Lloyd Crump, FL Bar #72583
Ben Crump Law, PLLC
122 S. Calhoun St.
Tallahassee, FL 32301
Phone: (844) 638-1822
bencrump@bencrump.com
Melvin C. Hall, OBA No. 3728
RIGGS, ABNEY, NEAL, TURPEN,
ORBISON & LEWIS
528 NW 12th St.
Oklahoma City, OK 73103
Telephone: (405) 843-9909
Facsimile: (405) 842-2913
mhall@riggsabney.com
dsimmons@riggsabney.com
Damario Solomon-Simmons, OBA #20340
Kymberli J. M. Heckenkemper, OBA No.
33524
502 W. 6th Street
Tulsa, OK 74119
918-587-3261
918-587-9708
dsimmons@riggsabney.com
kheckenkemper@riggsabney.com
Attorneys for Plaintiff Regina Copeland

                                             -9-
       Case 5:16-cv-00019-HE Document 107 Filed 01/30/20 Page 10 of 10




COUNSEL FOR RELATED CASES:
Plaintiffs:
Damario Solomon-Simmons, OBA #20340          Melvin C. Hall, OBA #3728
502 W. 6th Street                            528 NW 12th St.
Tulsa, OK 74119                              Oklahoma City, OK 73103
918-587-3261                                 405-843-9909
918-587-9708                                 405-842-2913
dsimmons@riggsabney.com                      mhall@riggsabney.com
Attorney for Tabatha Barnes, et al           Attorney for Tabatha Barnes, et al

Benjamin L. Crump                            Nkem House, OBA #21219
PARKS & CRUMP, LLC                           Rhone & House, P.A.
240 North Magnolia Dr.                       527 N.W. 23rd St., Suite 200
Tallahassee, FL 32301                        Oklahoma City, OK 73103
850-222-3333                                 405-602-5393
850-224-6679                                 405-602-5390
bcrump@parkscrump.com                        houselawfirm@gmail.com
Attorney for Tabatha Barnes, et al           Attorney for Rosetta Grate
Andrew Casey                                 Ambre C. Gooch, OBA #16586
Carla R. Stinnett                            Chris J. Collins
Stinnett Law                                 COLLINS, ZORN, & WAGNER, P.C.
404 E. Dewey Ave.                            429 N.E. 50th St, Second Floor
Sapulpa, OK 74066                            Oklahoma City, OK 73105
918-227-1177                                 405-524-2070
918-227-1197                                 405-524-2078
andrew@stinnettlaw.com                       gooch@czwglaw.com
carla@stinnettlaw.com                        cjc@czwlaw.com
Attorney for Adaira Gardner                  Attorneys for Brian Bennett

Jim Dowell
Jim D Dowell PC                              Rick Smith, OBA # 8397
1807 Oklahoma Ave.                           Sherri R. Katz
Woodward, OK 73801                           Asst. Municipal Counselor
580-254-0081                                 200 North Walker Ste 400
580-254-0037                                 Oklahoma City, OK 73102
jdowell@dowelllaw.net                        Telephone:(405) 297-2451
Attorney for Adaira Gardner                  Facsimile:(405) 297-3851
                                             E-mail: rick.smith@okc.gov
                                             sherri.katz@okc.gov
                                             Counsel for Rocky Gregory and
                                             Bill Citty




                                      -10-
